
	
		I
		111th CONGRESS
		1st Session
		H. R. 3076
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a comprehensive process to inform American
		  consumers about food and product recalls, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Product and Food Safety
			 Information Act of 2009.
		2.PurposeThe purpose of this Act is to establish a
			 simple, centralized, and comprehensive public information process to notify
			 American consumers about product recalls.
		3.Improved Public
			 Notice of Product Recalls and Product Safety Information
			(a)Public
			 information initiative
				(1)In
			 generalThe head of each enforcement agency shall design and
			 implement a public information plan to use agency and media resources to
			 provide information to the public concerning—
					(A)the role of the
			 agency in ensuring product safety;
					(B)steps consumers
			 can take to enhance their safety while using products under the jurisdiction of
			 the agency;
					(C)information about
			 product recalls concerning products under the jurisdiction of the agency;
			 and
					(D)additional
			 information that the agency head determines will enhance consumer
			 safety.
					(2)Components of
			 initiativeThe plan under
			 paragraph (1) shall include procedures for developing and distributing the
			 following materials:
					(A)Public service
			 announcements under subsection (d).
					(B)Quarterly reports
			 under subsection (e).
					(C)Posters and other
			 materials under subsection (f).
					(D)Other appropriate
			 mechanisms for communicating product safety information to the public.
					(b)Clearinghouse
				(1)In
			 generalThe Commission shall establish a clearinghouse to collect
			 and distribute product recall and product safety information.
				(2)Contribution of
			 informationBefore the end of
			 the 30-day period beginning on the date the materials listed under subsection
			 (a)(2) are made available to the public by an enforcement agency, the head of
			 each enforcement agency shall provide electronic copies of the materials to the
			 Commission for inclusion in the clearinghouse.
				(3)Availability to
			 the public
					(A)Physical
			 LocationBefore the end of the 30-day period beginning on the
			 date the Commission receives the materials under paragraph (2), the Commission
			 shall make the materials available in a central location that is open to the
			 public.
					(B)Web
			 siteBefore the end of the
			 14-day period beginning on the date the Commission receives the materials under
			 paragraph (2), the Commission shall make the materials available on the Web
			 site established under subsection (c).
					(4)Distribution of
			 Materials
					(A)Distribution to
			 Government Entities
						(i)In
			 generalThe Commission shall distribute the materials in the
			 clearinghouse to an entity listed in clause (ii) for further distribution in
			 accordance with that clause, if the Commission determines that the materials
			 are related to the persons served by that entity.
						(ii)Entities;
			 further distributionThe entities referred to in subparagraph (A)
			 are the following:
							(I)The Federal Citizen Information Center of
			 the General Services Administration.
							(II)The Federal Trade Commission, which may
			 provide the materials to the public as appropriate.
							(III)The Department of
			 Education, which, as determined appropriate by the Secretary of Education, may
			 provide the materials—
								(aa)to
			 public schools; and
								(bb)to
			 the public through the Department of Education Web site.
								(IV)The Government
			 Printing Office, which, as determined appropriate by the Director of the
			 Government Printing Office, may distribute the materials to Federal depository
			 libraries.
							(V)State and local
			 government officials, including the head of a State department of health or its
			 equivalent.
							(B)Distribution to
			 the PublicThe Commission
			 shall make available to the public, upon request and without charge, copies
			 of—
						(i)the
			 quarterly reports under section (a)(2)(B); and
						(ii)any
			 other materials collected for the clearinghouse that the Commission determines
			 is appropriate for direct distribution to members of the public.
						(5)Toll-Free
			 number
					(A)In
			 GeneralThe Commission shall establish a toll-free telephone
			 number to—
						(i)provide
			 information about—
							(I)product recalls
			 and product safety; and
							(II)materials
			 available under paragraph (4)(B); and
							(ii)to
			 allow individuals to request such materials.
						(B)AccessibilityThe
			 toll-free telephone number shall make information available—
						(i)to
			 the hearing impaired and the visually impaired; and
						(ii)in
			 English, Spanish, French, Japanese, Chinese, Vietnamese, Korean, and
			 Tagalog.
						(C)Form of
			 DistributionThe Commission
			 shall distribute materials in an electronic form unless the Commission
			 determines that a hard copy is more appropriate.
					(c)Comprehensive
			 Product Recall Web site
				(1)In
			 generalThe Commission shall
			 establish a public Web site to provide information to the public about product
			 recalls.
				(2)Contents
					(A)Required
			 InformationThe Commission shall include on the Web site—
						(i)information on
			 product recalls, including information on whether each product recall was
			 initiated by a Federal agency or by another entity;
						(ii)electronic
			 versions of the quarterly reports under subsection (e);
						(iii)access to other
			 information available in the clearinghouse established by the Commission under
			 subsection (b); and
						(iv)a
			 search function that allows users to use a single search to find product
			 recalls concerning products under the jurisdiction of multiple enforcement
			 agencies.
						(B)Optional
			 InformationThe Commission
			 may include on the Web site—
						(i)additional
			 information concerning product recalls, including press releases and links to
			 other Web sites providing information about product recalls;
						(ii)information for consumers on product
			 licensing, certification, and labeling, including links to other Web sites
			 containing such information; and
						(iii)additional
			 information on product safety for consumers, including links to other Web sites
			 containing such information.
						(3)DeadlineThe
			 Commission shall make the Web site available to the public not later than 30
			 days after the date of enactment of this Act.
				(4)UpdatesThe
			 Commission shall update the information on the Web site before the end of the
			 14-day period beginning on the date that new information listed in paragraph
			 (2)(A) is submitted to the clearinghouse established under subsection
			 (b).
				(5)LinksThe
			 head of each enforcement agency, each relevant department, the Federal Trade
			 Commission, and the Department of Education shall prominently display a link to
			 the Web site established under paragraph (1) on the public Web site of such
			 agency or department, respectively.
				(d)Public Service
			 Announcements
				(1)In
			 GeneralThe head of each enforcement agency shall issue national
			 public service announcements via newspaper, radio, television, and the Internet
			 that contain—
					(A)information
			 on—
						(i)the
			 role of the agency in product safety;
						(ii)the types of
			 products regulated by the agency;
						(iii)the availability
			 and location of print, Internet, and other resources on recent product recalls,
			 including information on the Web site established under subsection (c);
			 and
						(iv)the role of the
			 consumer in—
							(I)evaluating the
			 safety of a product prior to purchasing such product;
							(II)using a product in
			 a safe manner; and
							(III)participating in
			 a product recall;
							(B)contact information
			 for consumers seeking information about product safety; and
					(C)other information
			 that the head of the agency considers relevant to informing consumers about
			 product recalls and product safety.
					(2)Required
			 information for a public service announcement describing a
			 recallIf a public service announcement made under paragraph (1)
			 includes information about a specific product recall, that announcement must
			 state whether the product recall was initiated by a Federal agency or by a
			 private entity.
				(3)FrequencyThe
			 head of each enforcement agency shall issue the announcements required under
			 paragraph (1) at least one time during—
					(A)the 30-day period beginning on the date of
			 issuance by the agency of each quarterly report under subsection (e);
					(B)the 7-day period
			 ending on each Federal holiday; and
					(C)the 7-day period
			 beginning on each Federal holiday.
					(e)Quarterly
			 Report
				(1)In
			 generalNot later than 30
			 days after the end of each fiscal year quarter, the head of each enforcement
			 agency shall issue in accordance with this subsection a report that lists all
			 products that—
					(A)were subject to a
			 product recall in the previous quarter; and
					(B)are within the
			 administrative jurisdiction of the agency.
					(2)Contents
					(A)General
			 InformationThe report shall contain the address of the Web site
			 established under subsection (c).
					(B)Specific Product
			 InformationThe report shall contain the following information
			 for each product listed in such report:
						(i)The product
			 name.
						(ii)A photograph of
			 the product.
						(iii)A clear and
			 concise description of the product.
						(iv)The reason for
			 the product recall.
						(v)Whether the
			 product recall was initiated by a Federal agency or by a private entity.
						(vi)A description of
			 the steps a consumer should take to respond to the product recall,
			 including—
							(I)returning the
			 product to the manufacturer;
							(II)replacing a part;
			 or
							(III)other
			 appropriate action.
							(vii)The contact
			 information for the manufacturer, including the manufacturer’s—
							(I)name;
							(II)postal
			 address;
							(III)telephone
			 number, including any telephone number dedicated to the product recall;
			 and
							(IV)Web site,
			 including any Web site dedicated to the product recall.
							(viii)The contact information for the
			 distributor, including the distributor’s—
							(I)name;
							(II)postal address;
							(III)telephone number, including any telephone
			 number dedicated to the product recall; and
							(IV)Web site, including any Web site dedicated
			 to the product recall.
							(ix)The date that the
			 product first became available to consumers in the United States.
						(x)The date that the
			 product recall was issued.
						(xi)The location of
			 additional information about the product recall, including—
							(I)the telephone
			 number of each hotline dedicated to the product recall that was established by
			 the enforcement agency, the manufacturer, or a third party; and
							(II)the address of each Web site providing
			 information concerning the product recall that was established by the agency,
			 the manufacturer, or a third party.
							(3)Distribution
					(A)Online
			 availabilityThe head of each enforcement agency shall make each
			 quarterly report it issues under this subsection available on the Web site of
			 such agency. If a department has jurisdiction over such agency, the head of the
			 department shall include a link to such report on the public Web site of that
			 department.
					(B)CongressThe
			 head of the enforcement agency shall submit each quarterly report to
			 Congress.
					(4)Notice
					(A)Press
			 ReleaseNot later than the
			 end of the 30-day period beginning on the date of issuance of the quarterly
			 report under paragraph (1), the head of each enforcement agency shall issue a
			 press release. Such press release shall announce the availability of such
			 report, including information on how members of the public can access the
			 report.
					(B)Federal
			 RegisterNot later than the end of the 30-day period beginning on
			 the date of issuance of the quarterly report under paragraph (1), the head of
			 the enforcement agency shall publish in the Federal Register a notice of the
			 availability of the quarterly report.
					(f)Posters and
			 other Materials in Public Places
				(1)Posters
			 Describing Significant Product Recalls
					(A)In
			 generalIf a significant product recall of a product under the
			 jurisdiction of an enforcement agency occurs, the head of such agency shall
			 print and distribute a poster containing information describing such
			 recall.
					(B)ContentsThe
			 poster shall include—
						(i)information on
			 whether the product recall was initiated by a Federal agency or by a private
			 entity; and
						(ii)information on
			 how to find additional information about product recalls.
						(C)DistributionThe posters under subparagraph (A) shall be
			 distributed to businesses and other members of the public upon request, at no
			 charge.
					(D)DeadlineThe
			 head of the enforcement agency shall print and distribute the poster under
			 subparagraph (A) before the end of the 30-day period beginning on the date the
			 product recall was issued.
					(2)Posters
			 Describing Agency Role in product Safety
					(A)In
			 generalThe head of each enforcement agency shall—
						(i)before the end of the 30-day period
			 beginning on the date of enactment of this Act, issue posters and other printed
			 materials that provide information on the role of the agency in product recalls
			 and product safety; and
						(ii)revise such
			 materials as appropriate.
						(B)DistributionThe posters and other materials issued
			 under subparagraph (A) shall be distributed to businesses and other members of
			 the public upon request, at no charge.
					(g)Notice of
			 Private Product RecallsAny
			 manufacturer or distributor of a product who voluntarily initiates a product
			 recall for the product as a result of safety concerns shall provide notice of
			 such recall to the enforcement agency with the authority to regulate the safety
			 of the product, before the end of the 10-day period beginning on the date that
			 the manufacturer issues the product recall.
			(h)Report to
			 CongressNot later than the
			 end of the 30-day period beginning on the date of enactment of this Act, the
			 head of each enforcement agency shall submit a report to Congress containing
			 information on—
				(1)the method by
			 which information on product recalls is collected and is retained by the
			 agency;
				(2)a list of all
			 product recalls concerning products under the jurisdiction of the agency during
			 the 1-year period preceding the enactment of this section;
				(3)the current
			 practices of the agency for distributing information about product recalls to
			 the public, including practices for providing information about the product
			 recall—
					(A)on the
			 Internet;
					(B)to the press;
			 and
					(C)to public
			 libraries;
					(4)the progress that
			 the agency has made in developing the public information plan required under
			 subsection (a); and
				(5)a budget analysis
			 detailing how the agency will use the amounts appropriated to it for purposes
			 of this section.
				(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section, in addition to any
			 other amounts otherwise authorized to be appropriated to provide the public
			 with information about product recalls and product safety—
				(1)to the Commission, $5,000,000 for fiscal
			 year 2010 and $2,000,000 for each fiscal year thereafter; and
				(2)to the head of each
			 enforcement agency, other than the Commission, $1,000,000 for fiscal year 2010
			 and each fiscal year thereafter.
				(j)Application of
			 DeadlinesEach deadline established in this section for action by
			 an enforcement agency or a manufacturer or distributor of a product applies
			 only to the extent that the enforcement agency, manufacturer, or distributor
			 can comply with the deadline and reasonably fulfil its obligations under other
			 Federal statutes.
			(k)DefinitionsFor
			 purposes of this section, the following definitions apply:
				(1)CommissionThe term Commission means the
			 Consumer Product Safety Commission.
				(2)ConsumerThe term consumer means, with
			 respect to a product, an individual who uses the product primarily for personal
			 purposes.
				(3)Enforcement
			 agencyThe term enforcement agency means any Federal
			 agency, including any independent agency and any independent regulatory agency,
			 having authority granted by Federal statute to regulate product safety.
				(4)ProductThe term product means any
			 article, or component part thereof, including food, produced or
			 distributed—
					(A)for sale to a
			 consumer for use in or around a permanent or temporary household or residence,
			 a school, in recreation, or otherwise; or
					(B)for the personal
			 use, consumption, or enjoyment of a consumer in or around a permanent or
			 temporary household or residence, a school, in recreation, or otherwise.
					(5)Product
			 RecallThe term product
			 recall—
					(A)means a recall of a
			 product issued to protect the safety of consumers; and
					(B)includes—
						(i)a corrective action related to a consumer
			 product subject to an order under section 12 or 15 of the Consumer Product
			 Safety Act (15 U.S.C. 2061, 2064);
						(ii)the
			 designation of a product as a banned hazardous substance under the Federal
			 Hazardous Substances Act (15 U.S.C. 1261 et seq.);
						(iii)a
			 voluntary corrective action related to a consumer product taken by the
			 manufacturer, in consultation with the Commission, of which action the
			 Commission has notified the public and that would have been subject to a
			 mandatory corrective action under the Consumer Product Safety Act (15 U.S.C.
			 2051 et seq.) or another Act enforced by the Commission if voluntary action had
			 not been taken by the manufacturer; and
						(iv)a corrective action related to any motor
			 vehicle or replacement equipment that contains a defect related to motor
			 vehicle safety or that does not comply with applicable motor vehicle safety
			 standards and is subject to a notification order under section 30118(b) of
			 title 49, United States Code, or a remedy under section 30120 of such
			 title.
						(6)Relevant
			 departmentThe term relevant department means any
			 executive department that includes an enforcement agency.
				
